DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 4, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Patent No. 5,024,065) in view of McClanahan (US Patent No. 2,083,852, previously of record).
Regarding claim 1, Barrett discloses a movable workbench, comprising:
a base (bottom, see figure 6) having a caster (28, see figure 6 and column 3 lines 49-50); and
a worktable positioned on the base and comprising
a workspace forming member (food tray 46, see figures 5 and 6 and column 3 lines 23-24) that provides a workspace for work at a low temperature, and
a refrigerant-reservoir for containing a refrigerant (ice chamber 26, see figure 6 and column 3 lines 19-21),
wherein:
the workspace forming member comprises a plurality of side walls and a bottom wall and provides a workspace with an open top, on an upper side of the worktable (see figure 6),
the refrigerant-reservoir is positioned to surround each of the side walls and the bottom wall of the workspace forming member (see figure 6); and
the caster is positioned on a bottom surface of the base such that the worktable is movable with the refrigerant-reservoir filled with the refrigerant (see column 3 lines 49-50).
It is noted that Barrett does not disclose the refrigerant reservoir to have a plurality of legs connected to an upper surface of the base.
However, McClanahan discloses a workspace chilled by a refrigerant, with the refrigerant reservoir being held on a plate having a plurality of legs connected to an upper surface of a base having a caster (lower tray 20 and casters 23, see figure 1 and page 1 right column lines 39-46).


Regarding claim 4, the refrigerant-reservoir of Barrett, and therefore of Barrett in view of McClanahan, has a heat insulating material formed on a side wall and a bottom wall such that the side and bottom walls of the refrigerant reservoir are heat-insulated by the heat insulating material (see figure 6; see also column 4 lines 8-11).

Regarding claim 6, Barrett further discloses the movable workbench to comprise a lid for closing the open top of the workspace (lid arrangement 27, see figure 6 and column 3 lines 21-24).

Regarding claim 9, Barrett further discloses at least one handle (27a, see figure 2) configured to be gripped by a worker.

Regarding claim 10, it is noted that Barrett does not explicitly disclose a plurality of handles positioned on a rear side and a front side of the workbench. However, McClanahan discloses handles (18, see figures 1 and 2) provided on front and rear sides of a refrigerated workbench. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement front and back handles, as are disclosed by McClanahan, for the movable workbench of Barrett, in order to make moving the workbench easier.

.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Patent No. 5,024,065) in view of McClanahan (US Patent No. 2,083,852, previously of record) as applied to claims 1, 4, 6, and 10 above, and further in view of Brothers (US Patent No. 6,205,794, previously of record).
Regarding claim 5, most elements are disclosed by Barrett in view of McClanahan, as detailed above.
It is noted that Barrett in view of McClanahan does not explicitly disclose the refrigerant reservoir to be configured to contain liquid nitrogen.
However, Brothers explicitly discloses a refrigerant-reservoir configured to hold liquid nitrogen, which is used to cool a workspace.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the reservoir of Barrett in view of McClanahan to contain liquid nitrogen, as is taught by Brothers, in order to offer colder temperatures, and therefore a greater degree of cooling, than would otherwise be available.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Patent No. 5,024,065) in view of McClanahan (US Patent No. 2,083,852, previously of record) as applied to claims 1, 4, 6, and 10 above, and further in view of Lamb (US Patent No. 4,399,667, previously of record).
Regarding claim 7, most elements are disclosed by Barrett in view of McClanahan, as detailed above.

However, Lamb discloses a cart with a chilled space inside which uses a “conventional brake release member” (18, see figure 1 and column 2 lines 63-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a conventional brake or stopper with a brake release or stopper release in or near the handle of Barrett in view of McClanahan, as is disclosed by Lamb, in order to make it easy to hold it in place as needed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Patent No. 5,024,065) in view of McClanahan (US Patent No. 2,083,852, previously of record) and further in view of Lamb (US Patent No. 4,399,667, previously of record) as applied to claim 7 above, and furthermore in view of Brackmann et al (US Patent Application Publication No. 2008/0297346, previously of record).
Regarding claim 8, most elements are disclosed by Barrett in view of McClanahan and further in view of Lamb, as detailed in the above rejection of claims 1 and 7.
It is noted that Barrett in view of McClanahan and further in view of Lamb does not disclose a fastener configured to lock the lid to the worktable and unlock the lid from the worktable, wherein when the stopper is disengaged to allow the movement of the caster, the lid closing the open top of the workspace is locked to the worktable by the fastener, and when the stopper is engaged to prevent the movement of the caster, the lid is unlocked from the worktable.
However, Brackmann et al. discloses a mini pallet box moving container with a combination of electronic locks, GPS, and transport history and audit trails for a temperature controlled box, which has wheels (see figures 5A and 5B; see also abstract).

Additionally, because spilling of things into or out of the workspace is most likely when in motion, it would have been obvious to operate the system of Barrett in view of McClanahan and further in view of Lamb and furthermore in view of Brackmann et al with the lid locked while in motion and unlocked when the stopper or break is preventing motion of the workspace.
Further regarding claim 8, the applicant is respectfully reminded that the manner in which an apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus capable of performing the recited function.

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 8 that there is one reference which has not previously been considered, and therefore an IDS including that reference has been submitted. This is correct, and the examiner has considered the resubmitted reference (JP 11-235150) in association with the IDS submitted December 4, 2020.
It is argued on page 9 that the shadings in the drawings have been changed. This is correct, and the drawings are no longer objected to.

It is argued on page 9 that the claims have been amended to overcome the rejections under 112(b) as indefinite due to lack of clarity. This is correct, and the rejections have not been maintained.
It is argued on page 9 that a replacement abstract has been submitted, and that the claims have been amended such that the specification now provides sufficient antecedent basis. This is correct, and the objections to the specification have not been maintained.
It is argued on pages 9-13 that, as amended, neither McClanahan alone nor Brothers alone discloses all of the limitations of claim 1. This is correct, but is also moot in view of the above, new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763       
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763